Nibback. J.
The indictment in this case charged the appellant with having sold intoxicating liquor, in a less quantity than a .quart and without a license, to one Samuel Baldon, on the 15th day of February, 18185, and, upon a motion to quash, was held to be sufficient by the circuit court. A trial resulted in the appellant’s conviction of the offence charged.
Upon the authority of the case of Murphy v. State, 106 Ind. 96; the motion to quash the indictment ought to have' been sustained.
The judgment is reversed and the cause remanded, with instructions to sustain the motion to quash the indictment.